Citation Nr: 0400308	
Decision Date: 01/07/04    Archive Date: 01/21/04	

DOCKET NO.  02-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a seizure 
disorder with cerebrovascular accident as the residual of a 
fall secondary to medication prescribed for treatment of 
service-connected lumbosacral strain with traumatic 
arthritis.   

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2000 and January 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


REMAND

The veteran in this case seeks compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151, as well as an increased 
evaluation for service-connected lumbosacral strain with 
traumatic arthritis.  In pertinent part, it is argued that, 
as a result of the negligent and/or careless prescription of 
medication for the veteran's service-connected low back 
disability, he suffered a fall or falls, striking his head, 
and resulting in a cerebrovascular accident and subsequent 
seizure disorder.  It is further contended that current 
manifestations of the veteran's service-connected low back 
disability are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 20 percent schedular evaluation now 
assigned.  

Upon review of the veteran's file, it would appear that the 
veteran last underwent a VA orthopedic examination for 
compensation purposes in May 2002, more than one year ago.  
Moreover, an opinion has not yet been obtained regarding the 
alleged relationship between medication prescribed for the 
veteran's service-connected low back disability and his 
subsequently developing seizure disorder/cerebrovascular 
accident.  Under such circumstances, additional VA orthopedic 
and cardiovascular examinations will be undertaken prior to a 
final adjudication of the veteran's current claims.  

The Board further notes that, on September 26, 2003, there 
became effective new schedular criteria for the evaluation of 
service-connected disabilities of the spine.  At present, 
neither the veteran nor his representative have been given 
notice of, or the opportunity to review, those newly-revised 
schedular criteria.  Nor have those criteria been utilized in 
evaluation of the veteran's service-connected low back 
disability.  Accordingly, such action will be undertaken 
prior to a final adjudication of the veteran's claim for an 
increased evaluation for service-connected lumbosacral strain 
with traumatic arthritis.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the veteran was informed of the enactment of 
the VCAA by letter in April 2001.  However, the information 
provided in the letter was very general in nature, and 
amounted to no more than a form letter.  VA failed to inform 
him specifically which evidence VA will seek to provide and 
which evidence the veteran was to provide (see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002)). Compliance requires 
that, once a "substantially completed claim" has been 
received, that the veteran be notified, via letter, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  A general form letter, prepared by the RO, not 
specifically addressing the disability or disabilities at 
issue, is not acceptable.  The RO must indicate which portion 
of that information and evidence, if any, is to be provided 
by the claimant, and which portion, if any, the Secretary 
will attempt to obtain on behalf of the claimant.  After the 
veteran and his representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
and Quartuccio, they should be given the opportunity to 
respond.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  
4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002) and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied with.  Compliance requires 
that the veteran be notified, via letter, 
of any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. §§ 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2002, the date of the 
veteran's most recent VA examination for 
compensation purposes, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file and the veteran and 
his representative should be so informed. 

3.  The veteran should then be afforded 
additional VA orthopedic and 
cardiovascular examinations in order to 
more accurately determine the exact 
nature and etiology of his claimed 
seizure disorder, and the current 
severity of his service-connected 
lumbosacral strain with traumatic 
arthritis.  

As regards the requested cardiovascular 
examination, all pertinent symptomatology 
and findings should be reported in 
detail, and all appropriate studies 
should be performed.  Following 
completion of the examination, the 
examiner should specifically indicate (1) 
whether the veteran suffered additional 
disability, including a seizure disorder 
and/or cerebrovascular accident, as a 
result of the careless and/or negligent 
prescription of medication, to include 
overmedication, for his service-connected 
low back disability; (2) or whether he 
suffered such additional disability as 
the result of an event not reasonably 
foreseeable, which is to say, an event 
which would not be reasonably anticipated 
or expected by a health care provider 
utilizing the degree of care a prudent or 
competent person so engaged would 
exercise.  

As regards the requested orthopedic 
examination, once again, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  Following 
completion of the examination, the 
orthopedic examiner should specifically 
comment as to the degree of limitation of 
motion (to include flexion-extension, 
lateroflexion, and rotation) directly 
attributable to the veteran's lumbosacral 
strain with traumatic arthritis.  The 
examiner's comments should encompass the 
veteran's medical history, as well as the 
effects of his service-connected low back 
disability upon his ordinary activities, 
to include any functional loss due to 
pain, on use or due to flare-ups.  
Neurological impairment as a result of 
the back disorder should be noted.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
conduction and completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
should be included in the examination 
reports.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the 
veteran's claim for compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151, 
as well as for an increased evaluation 
for service-connected lumbosacral strain 
with traumatic arthritis.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  As regards the veteran's claim 
for an increased evaluation for his 
service-connected low back disability, 
the attention of the RO is drawn to the 
newly-revised schedular criteria for 
evaluation of disabilities of the spine 
which became effective September 26, 
2003.  The RO is advised that they are to 
make a determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



